UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1080


ALEXIUS IKECHUKWU NWANWA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 30, 2009             Decided:   September 14, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Lori B. Schoenberg, LAW OFFICES OF JOHN R. PERRY, P.C., Encino,
California, for Petitioner.      Tony West, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Theo
Nickerson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alexius Ikechukwu Nwanwa, a native of Cameroon and a

citizen of Nigeria, petitions for review of an order of the

Board of Immigration Appeals sustaining in part and dismissing

in part his appeal from the immigration judge’s order denying a

motion for a continuance and his application for cancellation of

removal.       We deny the petition for review from that part of the

order affirming the immigration judge’s denial of the motion for

continuance and we dismiss the petition for review from that

part   of     the     order    affirming        the   denial    of   cancellation         of

removal.

              The decision to grant or deny a continuance is within

the    discretion       of     the    immigration      judge,    who      may    grant    a

continuance “for good cause shown.”                    8 C.F.R. § 1003.29 (2009);

see Jean v. Gonzales, 435 F.3d 475, 483 (4th Cir. 2006).                                 The

refusal to grant a continuance is thus subject to review for

abuse of discretion.               Onyeme v. INS, 146 F.3d 227, 231 (4th Cir.

1998).      The denial of a continuance will be upheld “‘unless it

was    made     without        a     rational     explanation,       it    inexplicably

departed       from     established         policies,     or    it     rested      on     an

impermissible         basis,       e.g.,   invidious    discrimination          against   a

particular race or group.’”                  Lendo v. Gonzales, 493 F.3d 439,

441 (4th Cir. 2007) (quoting Onyeme, 146 F.3d at 231).                              Where

the    Board     adopts        and     supplements      the    immigration        judge’s

                                              2
decision, “the factual findings and reasoning contained in both

decisions are subject to judicial review.”                                 Anim v. Mukasey, 535

F.3d       243,    252    (4th       Cir.       2008)       (internal      quotation      marks    and

citation omitted).

                  Because          Nwanwa       failed       to   show     he     was    statutorily

eligible          to   adjust        his    status          and   his     employment-based        visa

petition had not been approved and he was warned that the final

hearing          could        be     on     the       merits        of    his    application       for

cancellation of removal, we find the immigration judge did not

abuse her discretion in finding no good cause for a continuance. *

                  With    respect          to    the       denial    of    the    application      for

cancellation of removal, we find, after reviewing the record,

that Nwanwa’s argument that he was entitled to notice of the

need       for     corroboration            and       an     opportunity         to   present     such

corroboration is without merit.                             In any event, the Board found

Nwanwa’s testimony was not specific or detailed enough to show

that his removal would be an exceptional and extremely unusual

hardship          to     his       family.             We     also       find    we     are   without

jurisdiction             to    review           the    denial        of    an    application       for

cancellation of removal on discretionary grounds.                                       See 8 U.S.C.

§ 1252(a)(2)(B)(i) (2006) (“[N]o court shall have jurisdiction

       *
       We reject Nwanwa’s claim that he was statutorily eligible
for adjustment of status and we find his due process argument to
be without merit.



                                                       3
to review any judgment regarding the granting of relief under

section     .     .        .    1229b,”       which    is   the    section       governing

cancellation of removal.); see also Obioha v. Gonzales, 431 F.3d

400, 405 (4th Cir. 2005) (“It is quite clear that the gatekeeper

provision       [of    §       1252(a)(2)(B)(i)]        bars     our    jurisdiction      to

review a decision of the BIA to actually deny a petition for

cancellation          of       removal    or    the    other     enumerated      forms    of

discretionary relief.”).

              Accordingly, we deny in part and dismiss in part the

petition for review.                 We dispense with oral argument because the

facts   and     legal          contentions     are    adequately       presented    in   the

materials       before         the    court    and    argument    would    not     aid   the

decisional process.

                                                               PETITION DENIED IN PART
                                                                 AND DISMISSED IN PART




                                                4